FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 8th, 2014 Date of Report (Date of earliest event reported) DAYSTAR TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 001-34052 84-1390053 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2280 Leckie Road, Suite B Kelowna, B.C. V1X-6G6 Canada (Address of Principal Executive Offices) (Postal Code) (778) 484-5159 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.03 Bankruptcy or Receivership. Effective April 8th, 2014, DSTI has been put on notice that the process to petition Daystar into bankruptcy by certain of its creditors is being initiated. Item 2.02 Results of Operations and Financial Condition. Operations of the company ceased as of November 30, 2013 and no payments have been made to any creditors since October 2013. The company has no active operations, no finances, no bank account and no auditor at this time. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective Dec 11, 2013 Lorne Mark Roseborough was removed as CEO and CFO. Effective Dec 11, 2013, William Richardson and Lorne Mark Roseborough have resigned as directors of the company. Lorne Mark Roseborough will also resign after the filing of this 8K asPresident. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAYSTAR TECHNOLOGIES, INC. Date: April 8th, 2014 By /s/L. Mark Roseborough L. Mark Roseborough President & Chief Executive Officer 3
